         Case 1:19-cv-01459-LAP Document 105 Filed 04/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                       Plaintiff,              No. 19-CV-1459 (LAP)

-against-                                               ORDER

JOSHUA SASON, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

        The conference scheduled for April 22, 2021 at 9:30 a.m.

will address both (1) the parties’ letters regarding the

deposition of Izak Zirk de Maison, (see dkt. nos. 98, 99, 100),

and (2) the parties’ letters regarding the production of certain

documents by Defendant Kautilya Sharma, (see dkt. nos. 101, 103,

104).     For ease of reference, the dial-in number is 877-402-

9753, access code: 6545179.

SO ORDERED.

Dated:       April 21, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
